DETAILED ACTION
Claims 1-10 are considered for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority


The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Applicant’s claim for the benefit of a prior-filed provisional application 62/931,876 filed 11/7/2019 is acknowledged, however written description support for the computer assigning a score to the output based on Montessori Levels of Progress in accordance with a specific category as a direct result of comparing the at least one image against the ideal image in claims 1 is provided only in the currently filed application and thus the presented claims and dependents thereof do not receive the benefit of the priority filing date. Co-pending applications must provide written description support for the claimed invention under 35 U.S.C. 112(a) (e.g., must provide support to show both possession and enablement of the claimed subject matter such as an algorithm, process, flowchart, or the like for the image comparison process) in order for the earlier priority date to be recognized for the claims noted above. 
Specification
The specification is objected to because of the following informalities:  
Page 2 recites, “…subjectivities severs as the standard…” which should read, “…subjectivity serves as the standard…”.  
Page 13, bullet 6 recites, “…will first writ ethe name...” which should read “…will first write the name…”. 
Appropriate correction is required.

Claim Objections
Claims 1-4 and dependents thereof, are objected to because of the following informalities: 
Claim 1 recites “the platform” which should recite” the internet-connected platform” for consistency. Mutatis Mutandis. See similar issues in claim 3, 4, etc.
Claim 1 recites “the output” which should recite “the tangible output” for consistency. Mutatis Mutandis.
Claim 1 recites” the account of the child” which should recite “the user account for the child” for consistency. Mutatis Mutandis.
Claim 2 recites “to aide” in the final clause which should recite “to aid” for semantic reasons.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for the “the computer assigning a score to .
Claim 6, 7, 10, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for the “wherein the image indicating mastery is one of four parts of a Montessori evaluation rubric”. Examples in the specification are detailed on page 2-3 wherein a four category scoring system used to score images and an ideal image may be used as a comparison image which may belong to one of the four images, however support for the image being one of four parts of a Montessori evaluation rubric is not provided in the specification. To remedy such issue, examiner suggests narrowing/rephrasing the scope of the claim to remove the interpretation that other evaluations exist aside from image comparison, or pointing to where in the specification the other three parts of the Montessori evaluation rubric is disclosed in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 7, 8, 10, and dependents thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 










Claim 1, recites the limitation "the account of the student" in the final clause.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, recites the limitation "the progress of the child".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, recites the limitation "the at least one photo of the child’s activity".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, recites the limitation "the teacher viewing the at least one image". It is currently unclear if this at least one image is the at least one image of the child’s work at home or the at least one image described in claim 1. Accordingly, the Examiner is unable to determine to meets and bounds of the claim. For the purposes of examination, both interpretations are assumed possible. See similar issues with claim 8 as claim 8 depends from claim 3.
Claim 6, 7, and 10, recites the limitation "the image indicating mastery" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claim 1 recites an abstract idea of a teacher monitoring and grading a student and providing this information to a parent which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject 1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
a method for facilitating the educational development of a child while maintaining accountability of a teacher in a Montessori environment wherein a teacher in a Montessori school catalogs and evaluates a students performance comprising: 
creating a user account for the child on a internet-connected platform, the platform disposed in communication with an image database wherein the teacher creates a folder for each student with the ability to hold photos; 
the child performing an activity as an assignment the teacher assigns an activity to a student and the student performs the activity; 
the child completing the activity, providing a tangible output the child completes the activity such as create a poster, write a letter, create a block tower etc.; 
a digital camera capturing at least one image of the output the teacher users a camera to take a picture of the students work; 
the at least one image being associated with the user account of the child, and saved in association with the account of the child the teacher placing the photo into the student folder; 
a computer comparing the at least one image against an ideal image which demonstrates mastery of the activity; 
the computer assigning a score to the output based on Montessori Levels of Progress in accordance with a specific category as a direct result of comparing the at least one image against the ideal image wherein a third party, such as an administrator or teacher’s assistant compares the student’s photo with an ideal photo and assigns a score based on various categories; 
the teacher confirming the score assigned; the teacher correcting the score if necessary wherein the teacher views the score category and corrects the score if needed; and the computer saving the score to the account of the student, providing a history of the child's progress and accomplishments wherein the teacher adds the score the student folder.

The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a computer, internet-connected platform, and image database to perform the claimed method steps. The internet-connected platform, computer, and image data base all recited at a high-level of generality (e.g., a generic computer system for storing and analyzing data over a network and capturing and storing images) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e). Additionally, these additional elements fail to provide an improvement to the technical field of providing neurological assessments under MPEP §2106.05(a) as they merely recite the generic use of a computer as a tool to automate existing mental and human operated practices. Any technical features implemented in the provision of the system is devoid from the claim language. The additional limitation in the present claims are seen more as a drafting effort toward eligibility than any meaningful employed elements that confine the claims. Accordingly, the claims are directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer as a platform to automate the existing human 
For example, claim 1 merely recites "a computer" and an “internet-connected platform” which are recited as pertaining to a generic purpose computer acting over a network as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications and OIP Techs., Inc., v. Amazon.com, Inc.. The claimed "image database" for storing images and generic storage and retrieval of stored data is conventional based upon the specification which relies upon the well-known nature of such databases for sufficient written description support and as per Alice Corp. Pty. Ltd. v. CLS Bank Int'l and Versata Dev. Group, Inc. v. SAP Am., Inc.. The claimed digital camera is deemed conventional as the specification relies upon the well-known nature of such devices for sufficient written description support. Furthermore, to the extent to which the application claims that the computer analyzes images is deemed conventional, as the specification relies upon the well-known nature of such comparisons for sufficient written description support, if supported at all. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US Pub. 2015/0120349 A1) in view of Loop (4/10/2017)2.
In re Claim 1, Weiss discloses: a method for facilitating the educational development of a child while maintaining accountability of a teacher in a [teaching] environment (at least at ¶ [0007]-[0010] wherein Weiss discloses a task assignment and completion tracking system, wherein a teacher may assign a task to a student in [0022], via an internet-connected mobile application platform in [0025]-[0026]. Wherein Figure 8 and [0069]-[0072], the student completes the task, an image of their completed task is taken, the computer compares the inputted image to an ideal image to determine if the task was successfully completed (815), a teacher verifies the performance (817). Wherein if the tasks is completed the completion is stored and used to provide a history of student progress and accomplishments in Figures 9D and 10) comprising: 
creating a user account for the child on a internet-connected platform, the platform disposed in communication with an image database (at least at Figure 1 and [0025]-[0026], wherein a child application is installed on a child device and the server holds a datastore (44) which stores received images in [0034] etc.); 
the child performing an activity as an assignment (at least at Figure 6-8 wherein a child performs on of the activities in their task list); 
the child completing the activity, providing a tangible output (at least at Figure 8, wherein the child completes the activity providing an output that can be captured via picture in [0034]); 
a digital camera capturing at least one image of the output (at least at [0033] and Figure 8, wherein the child mobile device takes a picture of the task output for approval); 
the at least one image being associated with the user account of the child, and saved in association with the account of the child (at least at (44) and Figure 8, wherein the image is associated in the data store with the child and used for grading the child’s performance); 
a computer comparing the at least one image against an ideal image which demonstrates mastery of the activity (at least at Figure 8, (815) and ¶ [0070], wherein the server compares the captured image to an ideal image of the completed task); 
the computer assigning a score to the output based on [] Levels of Progress in accordance with a specific category as a direct result of comparing the at least one image against the ideal image (at least at Figure 8, (815) and ¶ [0070], wherein the server compares the captured image to an ideal image of the completed task to determine if the performance is sufficient to deem the task completed or not completed, thereby determining if a task is at least proficiently performed or is at a level below proficient); 
the teacher confirming the score assigned; the teacher correcting the score if necessary (at least at (817) and [0070] wherein the teacher confirms or changes the scores accordingly); and 
the computer saving the score to the account of the student, providing a history of the child's progress and accomplishments (at least at Figure 9D and 10, wherein the completion of the tasks is stored for the child and a history of completed tasks is provided by the system).
Weiss is arguably silent on the teacher being a Montessori teacher and the level of progress thereby being related to a Montessori system, but Loop teaches: [a Montessori teaching environment, comprising] a method for facilitating the educational development of a child while maintaining accountability of a teacher in a Montessori environment; wherein children are evaluated based on Montessori levels of progress (at least at portfolio, wherein Montessori teaches regularly provide documents of student portfolios of work and evaluate student performance based on these work samples to determine whether proficiency is or is not present).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Weiss for the system to be used in a Montessori teaching environment, as taught by Loop for the purpose of enabling automatic scoring of student’s work in a teaching environment where samples of students work are regularly taken for the benefit of reducing a burden on a teacher for assessing and documenting students work product and enabling teacher greater time to focus on student engagement and interaction. 
In re Claim 4, the previous combination of Weiss and Loop as applied 1 discloses the claimed invention as shown above. Weiss further discloses: wherein the platform is a mobile device application (at 
In re Claim 6, the previous combination of Weiss and Loop as applied 1 discloses the claimed invention as shown above. Weiss further discloses: wherein the image indicating mastery is [] part of a [] evaluation rubric (at least at [0070], wherein the ideal image is a representation of a successful completion of the task). Weiss does not explicitly disclose that there are three other parts of the Montessori evaluation rubric. However, the examiner takes OFFICIAL NOTICE that the concept and advantages of evaluating a student performance on multiple criteria aside from merely the ideal image were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Weiss by incorporating evaluating a student on other factors such as timeliness, independence, patience, etc., to obtain predictable results of providing a more robust and comprehensive evaluation of a student’s performance.
Claim 2, 3, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Weiss and Loop as applied to claim 1 in view of Davis (US Pub. 2019/0001188 A1) and in further view of Zsebedics (US Pub. 2014/0337077 A1).
In re Claim 2, the previous combination of Weiss and Loop as applied 1 discloses the claimed invention as shown above. Weiss is arguably silent on, but Davis teaches: [a parent, instructor, child communication and teaching system, comprising]  a parent of the child accessing the user account (at least at [0021], [0023], [0159]-[0162], wherein a parent can access the child account and upload and review uploaded videos of the child’s performances); 
the computer providing access to the parent to review the progress of the child via the at least one photo of the child's activity (at least at [0161], wherein the parent can see the list of uploaded videos of the child’s activity and thereby review their progress as well as any comments from a coach in Figure 26-29); 
[…]; and 
the computer positing assignments for the child to perform at home to aide in the mastery of the child in the assigned activity (at least at [0023], [0038], wherein based upon the instructors evaluation of 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Weiss to enable a parent to view the student’s account and associated videos, review their progress, and have an instructor provide assignments a child can perform at home to improve their performance on tasks, as taught by Davis, for the purpose of enabling a parent to stay up to date on child performance and provide guidance for improving student performance while away from the classroom, for the benefit of increasing a student’s motivational support and ability to take control of their own improvement.
Weiss is arguably silent on showing the parent the ideal image of how the task is performed, but Zsebedics teaches: [a task evaluation system, comprising] the computer showing the parent the ideal image which demonstrates mastery of the activity (at least at [0051], wherein a side by side view of the ideal and taken pictures is presented to the task evaluator). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Weiss for the ideal image to also be displayed to the parent, as taught by Zsebedics, for the purpose of informing the parent of a concrete example of how the task should have been performed for the benefit of enabling better understanding of student performance by the parent through added context.
In re Claim 3, the previous combination of Weiss and Loop as applied 1 discloses the claimed invention as shown above. Weiss is arguably silent on , but Davis teaches: [a parent, instructor, child communication and teaching system, comprising]  the computer capturing at least one image of the child's work at home; uploading the at least one image of the child's work at home to a database associated with the user account of the child; the teacher viewing the at least one image; and the computer providing a field in which the teacher may communicate assistance to the parent and child via the platform (at least at [0021], [0023], [0159]-[0162], wherein a parent or child can access the child account and upload and review uploaded videos of the child’s performances at a home/remote location away from the teacher. Wherein the instructor can then evaluate the student’s performance and provide comments to the parent and child as in Figure 29. See also [0040], etc.).
Weiss to enable a teacher to review tasks submitted from a remote/home location and providing grading information to the student and parent, as taught by Davis, for the purpose of enabling a teacher to grade student performance outside of the classroom and for the parent to stay up to date on child performance, for the benefit of enabling additional assessments of student performance and enabling open communication between students, parents, and teachers.
In re Claim 7, the previous combination of Weiss, Loop, Davis, and Zsebedics as applied 2 discloses the claimed invention as shown above. Weiss further discloses: wherein the image indicating mastery is [] part of a [] evaluation rubric (at least at [0070], wherein the ideal image is a representation of a successful completion of the task). Weiss does not explicitly disclose that there are three other parts of the Montessori evaluation rubric. However, the examiner takes OFFICIAL NOTICE that the concept and advantages of evaluating a student performance on multiple criteria aside from merely the ideal image were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Weiss by incorporating evaluating a student on other factors such as timeliness, independence, patience, etc., to obtain predictable results of providing a more robust and comprehensive evaluation of a student’s performance.
In re Claim 8, the previous combination of Weiss, Loop, Davis, and Zsebedics as applied 3 discloses the claimed invention as shown above. Weiss is arguably silent on, but Zsebedics teaches: [a task evaluation system] wherein the at least one image is a video (at least at [0048], wherein the user may submit a video of completing the task which is evaluated and scored). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Weiss for the submitted image to be a view, as taught by Zsebedics
In re Claim 9, the previous combination of Weiss, Loop, Davis, and Zsebedics as applied 3 discloses the claimed invention as shown above. Weiss further discloses: wherein the platform is a mobile device application (at least at Figure 1, wherein the student and teacher device both interact with the platform via a mobile device application).
In re Claim 10, the previous combination of Weiss, Loop, Davis, and Zsebedics as applied 3 discloses the claimed invention as shown above. Weiss further discloses: wherein the image indicating mastery is [] part of a [] evaluation rubric (at least at [0070], wherein the ideal image is a representation of a successful completion of the task). Weiss does not explicitly disclose that there are three other parts of the Montessori evaluation rubric. However, the examiner takes OFFICIAL NOTICE that the concept and advantages of evaluating a student performance on multiple criteria aside from merely the ideal image were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Weiss by incorporating evaluating a student on other factors such as timeliness, independence, patience, etc., to obtain predictable results of providing a more robust and comprehensive evaluation of a student’s performance.
Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Weiss and Loop as applied to claim 1 in view of Zsebedics.
In re Claim 5, the previous combination of Weiss and Loop as applied 1 discloses the claimed invention as shown above. Weiss is arguably silent on, but Zsebedics teaches: [a task evaluation system] wherein the at least one image is a video (at least at [0048], wherein the user may submit a video of completing the task that is evaluated and scored). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Weiss for the submitted image to be a view, as taught by Zsebedics, for the purpose of enabling a greater range of the tasks which need to be completed and more data regarding the task to be captured for the benefit of enabling more detailed evaluation of tasks and a more comprehensive performance evaluation.
	
















Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986. The examiner can normally be reached 8:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/            Primary Examiner, Art Unit 3715                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf 
        2 https://web.archive.org/web/20170410085552/https://classroom.synonym.com/montessori-assessment-tools-8202691.html